Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
	CN104185652A of PTO-1449 filed on Dec. 21, 2021 is equivalent to JP 2013/146533 (also published as WO2013/146533) used below.

                                                         REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly recited range of “0.01 to less than 1 ppm” of claim 1 and “0.01 to less than 0.2 ppm” of claim 7 do not have support in the originally filed specification and thus they would be New Matter.  The “less than 1 ppm” of claim 1 and “less than 0.2 ppm” of claim 7 would encompass “0.999 ppm” and “0.199 ppm”, respectively.
The originally filed specification teaches “0.01 to 20 ppm, preferably 0.03 to 5 ppm, particularly preferable 0.05 to 0.8 ppm, especially preferably 0.05 to 0.4 ppm” in para. [0047] and 0.1, 1 and 10 ppm in examples 1-4 of table 1.
Such disclosure would not support newly recited range of iron compound.  Choosing a range from the originally disclosed broad range would require a reasonable support.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
In other words, the originally filed specification does not teach exclusion of 1 ppm or higher for claim 1 and exclusion of 0.2 ppm or higher for claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US 6,759,107) in view of JP 2013/146533 (also published as WO2013/146533).
Tai et al. teach a composition comprising an ethylene-vinyl alcohol copolymer, multi-layered polymer particles and 100 ppm of transition metal salt in example 2 and multi-layered structure thereof having good gas barrier properties, oxygen absorbency and good transparency at col. 1, lines 6-17.  Examples 1-4 in table 1 of Tai et al teach 32 or 44 mol % of an ethylene which would meet the recited 20 to 60 mol%. Tai et al. teach extrusion pelletizing (meeting claim 4) at col. 16, lines 21-32.  Tai et al. also teach a multilayer structure at col. 3, lines 15-32 meeting claim 5.
The instant invention further recites 0.01 to less than 1 ppm of an iron compound and an antioxidant (claim 1) and 0.01 to less than 0.2 ppm of an iron compound (new claim 7) over Tai et al.
Tai et al. further teach 0.01 to 1 wt.% of an antioxidant at col. 11, lines 31-41 and 1-5000 ppm of the transition metal salt at col. 12, lines 49-53. Tai et al. teach that the transition metal salt includes an iron compound at col. 13, lines 1-18. 
Thus, utilization of 1 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of an antioxidant in compositions comprising an ethylene-vinyl alcohol copolymer taught at table 1 of Tai et al. would have been obvious to one skilled in the art before the effective filing date of invention.
The 1 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of an antioxidant would fall within the recited ratio of claim 3 as well as the recited amount of the antioxidant of claim 2.
As to 1 ppm taught by Tai et al. opposed to the instant 0.01 to less than 1 ppm of an iron compound of claim 1, the “less than 1 ppm” would encompass 0.999 ppm and thus the “less than 1 ppm” would encompass 1 ppm by rounding up 0.999 ppm.  In other words, the “less than 1 ppm” would be basically same as 1 ppm.  See the following case laws.
A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976): Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.  In other words, choosing 1 ppm of a transition metal salt including an iron compound would have been obvious to one skilled in the art.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990): In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05.
JP teaches a composition comprising polyvinyl alcohol-based copolymer comprising 1 ppm of iron in examples 1 and 2 in table 1 of para. [0079].  Further, JP teaches utilization of as little as 0.2 ppm iron in claim 1.  The “less than 0.2 ppm” of claim 7 would encompass 0.199 ppm and thus the “less than 0.2 ppm” would encompass 0.2 ppm by rounding up 0.199 ppm.  In other words, the “less than 0.2 ppm” would be basically same as 0.2 ppm taught by JP.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 1 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of the antioxidant in compositions comprising an ethylene-vinyl alcohol copolymer taught at table 1 of Tai et al. since Tai et al. teach amounts encompaaing as discussed above and since utilization of as little as 0.2 ppm of a metal compound comprising iron is well known as taught by JP and since the “less than 1 ppm” of claim 1 and the “less than 0.2 ppm” of claim 7 would be basically same as 0.2 ppm and 0.2 ppm, respectively, as discussed above absent showing otherwise. 
See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955): When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.

Obviously, showing of unexpected results would overcome the rejection.
Applicant had asserted that unexpected results by pointing to examples and comparative examples of specification and of Rule 1.132 Declaration filed on Sep. 15, 2021.
But, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Tai et al. teach a composition comprising an ethylene-vinyl alcohol copolymer, multi-layered polymer particles and a transition metal salt in the examples which should be used for a comparison.  In other words, applicant needs to show any unexpected results of utilizing 0.01 to less than 1 ppm encompassing 0.999 ppm or 0.01 to less 0.2 ppm encompassing 0.199 ppm of the iron compound and/or the antioxidant.
Thus, a comparative example 1 utilizing only the antioxidant would have no probative value.
The examples 1 and 4 of the 1.132 Declaration filed on Sep. 15, 2021 also taught in the instant table 1 of specification would have probative value over comparative examples 2 and 3 utilizing only the iron compound, but scope of claims is broader than showing since the instant claim 1 recites neither an amount of the antioxidant nor a ratio of the antioxidant and the iron compound.  For example, what would be the result for a composition comprising 0.2 ppm of the antioxidant recited in claim 2 or the ratio of 0.2 recited in claim 3?
In other words, the showing must be reviewed to see if the results occur over the entire claimed range. In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Further, example 3 comprising 3,000 ppm of an antioxidant and 10 ppm of iron compound with a ratio of 300 falling outside scope of claims had yielding a rating of B which is better than that of the example 4.  Although tit has yielded weight reduction of 1.0 %, it is very close to 0.9% taught for example 1.  Applicant had considered the examples 1-4 as the invention in specification as well as in original claims and thus the examiner does not see any unexpected result commensurate in scope with the claims.  In other words, scope of claims (i.e. amount of the iron, amount of antioxidant and/or ratio thereof) is broader than showing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 6,759,107) in view of JP 2013/146533 (also published as WO2013/146533) as applied to claims 1-5 and 7 above, and further in view of Noma et al (US 2009/0311524 A1).
The instant claim 6 further recites a multilayer pipe over Tai et al and JP.
Noma et al teach a composition comprising polyvinyl alcohol-based copolymer and a multi-layer film thereof having an excellent gas barrier property in abstract.
Noma et al further teach various multi-layer film for tubes (i.e. pipe) in [0062].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the multilayer pipe utilizing the above modified composition of Tai et al. and JP having good gas barrier properties and oxygen absorbency since Tai et al. teach multi-layered structures and since utilization of various multi-layer film having an excellent gas barrier property for tubes is well-known as taught by Noma et al absent showing otherwise.
The combination of familiar elements according to known methods is likely
 be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 12, 2022                                              /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762